      Case: 3:20-cv-00143-MPM-DAS Doc #: 7 Filed: 10/29/20 1 of 1 PageID #: 20




                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI

LISHA LEE KWASINSKI                                                                    PLAINTIFF

V.                                               CIVIL ACTION NO. 3:20-CV-143-MPM-DAS


SOCIAL SECURITY ADMINISTRATION                                                       DEFENDANT

                                                 ORDER

       On July 20, 2020, Magistrate Judge Sanders entered a Report and Recommendation

which recommended that plaintiff’s motion for leave to proceed in forma pauperis be

denied, but that she be granted “some additional time in which to pay the filing fee.” [R&R at

2]. On August 3, 2020, plaintiff filed an objection to the R&R, arguing that her recent payment

of $585.42 for car insurance rendered her unable to pay the $400 filing fee. [Docket entry 6]. In

the court’s view, however, this expense, which is hardly unusual or unexpected, constitutes

insufficient reason to question the Magistrate Judge’s conclusion, based on handling many

similar motions, that plaintiff’s husband has sufficient income to preclude in forma pauperis

status. This court will therefore overrule the objection to the Report and Recommendation, but,

consistent with Judge Sanders’ recommendation, it will give plaintiff some additional time to

secure the necessary funds for the filing fee.

       It is therefore ordered that the Magistrate Judge’s Report and Recommendation is

adopted as the ruling of this court, and plaintiff is advised that she has fourteen (14) days from

the entry of this order to pay the $400 filing fee, or else this action will be dismissed.

       This, the 29th day of October, 2020.

                                                 /s/ Michael P. Mills
                                                 UNITED STATES DISTRICT JUDGE
                                                 NORTHERN DISTRICT OF MISSISSIPPI
